DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.

Priority
The application has claimed priority based on prior filed U.S. Application Serial No. 16100077 (now U.S. Patent No. 11422689) filed on August 9, 2018.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. U.S. Patent No. 11422689. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant claim
Patented claim
A wearable electronic device, comprising: a transparent layer; 





a touch input component covered by the transparent layer, the touch input component configured to determine whether a liquid is in contact with the transparent layer; 

a force detection assembly to determine a first location of a touch input having an input location on the transparent layer and an amount of force applied to the transparent layer from the touch input; 

a memory circuit; and 

a confidence interval algorithm stored on the memory circuit that, when accessed by a processor, generates a confidence interval centered around the first location and determines a second location of the touch input based on the first location when the liquid is in contact with the transparent layer within the confidence interval, 

the confidence interval including a circular area of the transparent layer, the area having a radius, wherein the size of the radius is at least partially based on the amount of force applied to the transparent layer.












2. The wearable electronic device of claim 1, wherein the second location defines a user input to the display assembly that selects an icon presented on the display assembly.

3. The wearable electronic device of claim 1, 

wherein the force detection assembly comprises: a first force detection unit that measures a first capacitance based upon the amount of applied force; and a second force detection unit that measures a second capacitance based upon the amount of applied force, wherein the first location is determined by a differential capacitance between the first capacitance and the second capacitance.

4. The wearable electronic device of claim 1, further comprising: an enclosure that is coupled with the transparent layer; and a first band and a second band, the first band and the second band connected to the enclosure and configured to secure the enclosure to a user.

5. The wearable electronic device of claim 1, wherein the liquid comprises multiple liquid droplets, and wherein the confidence interval algorithm determines the second location when at least one liquid droplet is within the confidence interval.

6. The wearable electronic device of claim 5, wherein the confidence interval algorithm determines a location of a liquid droplet that is closest to the first location, and determines the second location as the location of the liquid droplet.

7. The wearable electronic device of claim 1, wherein the force detection assembly is adhesively coupled to the transparent layer.











8. The wearable electronic device of claim 1, wherein the radius of the confidence interval is inversely proportional to the amount of force applied to the transparent layer.

9. A wearable electronic device, comprising: an enclosure; 

a display assembly comprising a display layer to display icons that represent software applications and a touch input component that detects an input location of a user touch input; 

a confidence interval algorithm to generate a confidence interval including an area of the display assembly centered around the input location and having a radius and 

determine a second location based on a location of a liquid that at least partially covers the display assembly as detected by the touch input component when the location of the liquid is at least partially within the confidence interval.











10. The wearable electronic device of claim 9, further comprising: a transparent layer coupled to the enclosure and covering the display assembly; and a force detection assembly to determine an amount of applied force from the user touch input.

11. The wearable electronic device of claim 10, wherein the force detection assembly comprises: a first force detection unit that measures a first capacitance based upon an amount of applied force by the user touch input; and a second force detection unit that measures a second capacitance based upon the amount of applied force.

12. The wearable electronic device of claim 11, wherein the input location is determined by a differential capacitance between the first capacitance and the second capacitance.


13. The wearable electronic device of claim 12, wherein the display layer is positioned between the first force detection unit and the second force detection unit.

14. The wearable electronic device of claim 9, wherein the enclosure defines an internal volume encompassing a processor circuit that executes instructions of the confidence interval algorithm.



15. The wearable electronic device of claim 9, wherein the enclosure defines an internal volume encompassing a memory circuit that stores the instructions of the confidence interval algorithm.

16. A method for selecting an icon on a display assembly of a wearable electronic device when a liquid is present on the display assembly, the method comprising: 

determining, by a force detection assembly, a first location of a touch input on the display assembly and an amount of force applied to the display assembly by the touch input; 

determining, by a touch input component of the display assembly, the presence of the liquid on a transparent layer that covers the display assembly; and 

determining, by a confidence interval algorithm, a second location of the touch input based on confidence interval surrounding the first location, the confidence interval including a circular area centered around the first location and having a radius, and the determination of the presence the liquid.











17. The method of claim 16, wherein determining, by the confidence interval algorithm, the second location of the touch input comprises generating a user input location based on the first location.





18. The method of claim 17, wherein determining, by the confidence interval algorithm, the second location of the touch input further comprises generating a confidence interval around the user input location.

19. The method of claim 18, wherein determining, by the confidence interval algorithm, the second location of the touch input further comprises determining whether the liquid is present at least partially within the confidence interval.

20. The method of claim 19, wherein the second location corresponds to a location of the liquid.
1. A wearable electronic device, comprising: a transparent layer; 

a display assembly covered by the transparent layer, the display assembly comprising 

a touch input component to determine whether a liquid is in contact with the transparent layer; 



a force detection assembly to determine a first location of a touch input having an input location on the transparent layer and an amount of force applied to the transparent layer from the touch input; 

a memory circuit; 

a confidence interval algorithm stored on the memory circuit that, when accessed by a processor, generates a confidence interval centered around the first location and determines a second location of the touch input based on the first location when the liquid is in contact with the transparent layer within the confidence interval, 

the confidence interval including a circular area of the transparent layer, the area having a radius1 wherein the size of the radius is at least partially based on the amount of force applied to the transparent layer; 


and a machine learning algorithm stored on the memory circuit that, when accessed by the processor, generates a list of predicted user requests, determines whether a user request corresponding to the second location is on the list, and instructs the processor to execute the user request in response to determining the user request is on the list.  

2. The wearable electronic device of claim 1, wherein the second location defines a user input to the display assembly that selects an icon presented on the display assembly.  

3. The wearable electronic device of claim 1, 

wherein the force detection assembly comprises: a first force detection unit that measures a first capacitance based upon the amount of applied force; and a second force detection unit that measures a second capacitance based upon the amount of applied force, wherein the first location is determined by a differential capacitance between the first capacitance and the second capacitance.  

4. The wearable electronic device of claim 1, further comprising: an enclosure that is coupled with the transparent layer; and a first band and a second band, the first band and the second band connected to the enclosure and configured to secure the enclosure to a user.  

5. The wearable electronic device of claim 1, wherein the liquid comprises multiple liquid droplets, and wherein the confidence interval algorithm determines the second location when at least one liquid droplet is within the confidence interval.  

6. The wearable electronic device of claim 6, wherein the confidence interval algorithm determines a location of a liquid droplet that is closest to the first location, and determines the second location as the location of the liquid droplet.  

7. The wearable electronic device of claim 1, wherein the force detection assembly is adhesively coupled to the transparent layer.  

8. The wearable electronic device of claim 1, wherein the machine learning algorithm generates the list of predicted user requests based on at least one of a location of the wearable electronic device, a state of acceleration of the wearable electronic device, or weather-related information.  


9. The wearable electronic device of claim 1, wherein the radius of the confidence interval is inversely proportional to the amount of force applied to the transparent layer.

10. A wearable electronic device, comprising: an enclosure; 

a display assembly comprising a display layer to display icons that represent software applications and a touch input component that detects an input location of a user touch input; 

a confidence interval algorithm to generate a confidence interval including an area of the display assembly centered around the input location and having a radius, and 

determine a second location based on a location of a liquid that at least partially covers the display assembly as detected by the touch input component when the location of the liquid is at least partially within the confidence interval; 


and a machine learning algorithm to generate a list of predicted software applications, the machine learning algorithm confirming that an icon corresponding to the second location is associated with a software application on the list of predicted software applications.  

11. The wearable electronic device of claim 9, further comprising: a transparent layer coupled to the enclosure and covering the display assembly; and a force detection assembly to determine an amount of applied force from the user touch input.  

12. The wearable electronic device of claim 11, wherein the force detection assembly comprises: a first force detection unit that measures a first capacitance based upon an amount of applied force by the user touch input, and a second force detection unit that measures a second capacitance based upon the amount of applied force, 

wherein the input location is determined by a differential capacitance between the first capacitance and the second capacitance.  



13. The wearable electronic device of claim 12, wherein the display layer is positioned between the first force detection unit and the second force detection unit.  

14. The wearable electronic device of claim 9, wherein the enclosure defines an internal volume encompassing: a processor circuit that executes instructions of the confidence interval algorithm 

and the machine learning algorithm; and 

a memory circuit that stores the instructions of the confidence interval algorithm and the machine learning algorithm.  


15. A method for selecting an icon on a display assembly of a wearable electronic device when a liquid is present on the display assembly, the method comprising: 

determining, by a force detection assembly, a first location of a touch input on the display assembly and an amount of force applied to the display assembly by the touch input; 

determining, by a touch input component of the display assembly, the presence of the liquid on a transparent layer that covers the display assembly; 

determining, by a confidence interval algorithm, a second location of the touch input based on confidence interval surrounding the first location, the confidence interval including a circular area centered around the first location and having a radius, and the determination of the presence the liquid; 

and confirming, by a machine learning algorithm, that the second location is closer to an icon selection associated with an input location than the first location based on whether a software application associated with the icon selection is on a list of predicted software applications generated by the machine learning algorithm.  

16. The method of claim 16, wherein determining, by the confidence interval algorithm, the second location of the touch input comprises: generating a user input location based on the first location; generating a confidence interval around the user input location; and determining whether the liquid is present at least partially within the confidence interval.  
















17. The method of claim 19, wherein the second location corresponds to a location of the liquid.  



It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of the patent is in effect a "species" of the "generic" invention of the application claims.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims are anticipated by claims of the patent, it is not patentably distinct from claims of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drake et al, U.S. Patent Publication No. 20180059866 (using 3D touch for tracking objects on a wet touch surface), Peng et al, U.S. Patent Publication No. 20080136792 (preventing unintentional activation of a button caused by presence of conductive liquid on the touch sensor button), Ng et al, U.S. Patent Publication No. 9310934 (moisture detection and false touch rejection on touch screen devices), Kuzo et al, U.S. Patent Publication No. 8982097 (water rejection and wet finger tracking algorithms for truetouch panels and self capacitance touch sensors).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625